Citation Nr: 0524408	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of whiplash injury of the cervical spine with 
radiculopathy to the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May to September 1993 and 
from October 1993 to October 1996.


This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The veteran's service-connected residuals of whiplash injury 
of the cervical spine with radiculopathy to the left upper 
extremity are manifested by significant neuropathic pain 
residual with decreased use of the left upper extremity 
evidenced by strength asymmetry, but without EMG evidence of 
acute or chronic dennervation changes in the musculature of 
the left upper extremity or evidence of neuropathy; this is 
consistent with no more than mild incomplete paralysis of all 
radicular groups.


CONCLUSION OF LAW

Criteria for a 20 percent evaluation, but not higher, for 
residuals of whiplash injury of the cervical spine with 
radiculopathy to the left upper extremity have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.69, 4.123, 4.124, 4.124a, Diagnostic Code 8613 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 
(2004). Separate rating codes identify various disabilities. 
Id. The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004). The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment. 38 C.F.R. § 4.10 (2004).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history. 38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equipoise (in equal balance), the claim is 
allowed. Id. Where there is a question as to which of two 
evaluations shall be applied, the higher one will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, service connection was granted and a 
noncompensable evaluation was assigned for residuals of 
whiplash injury of the cervical spine with radiculopathy to 
the left upper extremity by a December 2003 rating decision, 
and the veteran has appealed the initial noncompensable 
disability evaluation assigned.

The RO has rated this disability using Diagnostic Code 8613, 
which is for neuritis of all radicular groups.  The report of 
VA examination in October 2003 indicates that the veteran is 
right hand dominant.  See 38 C.F.R. § 4.69 concerning which 
hand is dominant.  Section 4.123 provides that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  It also provides that the maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in that section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  In pertinent part, 
38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.

Diagnostic Code 8513, paralysis of all radicular groups, 
provides ratings for the non-dominant side of 80 percent for 
complete paralysis, and, for incomplete paralysis, ratings of 
20 percent when mild, 30 percent when moderate, and 60 
percent when severe.  In this case, the Board concludes that 
the evidence - which consists primarily of the report of VA 
examination in October 2003 - more nearly approximates the 
criteria for mild incomplete paralysis of all radicular 
groups.

At the October 2003 examination, the veteran's complaints 
were recorded as numbness and tingling in the superior and 
posterior aspects of the left shoulder, elbow, and fifth 
finger, and pain in the left scapular area upon movement of 
the left shoulder.  Objective findings noted on examination 
were very subtle, and included decreased left arm swing, 
slight droop of the left shoulder, and a hint of atrophy 
about the left shoulder.  In addition, the examiner noted 
guarding about the left shoulder and widespread allodynia 
over the left arm and upper trunk.  The examiner specifically 
noted that he could detect no objective evidence of weakness, 
incoordination, fatigability or loss of motion due to the 
left cervical radiculopathy, and that repetitive motion of 
the neck and shoulder did not influence the veteran's range 
of motion or symptoms.  The Board concludes, therefore, that 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995), do not provide a basis for assignment of a 
compensable evaluation in this instance.

The examiner did note that there was no objective 
neurological deficit and that cervical spine x-rays were 
normal.  The examiner did obtain an EMG study, which did not 
show any acute or chronic dennervation changes in the 
musculature of the left upper extremity or evidence of 
neuropathy.  The examiner added that, while this excluded 
damage to a motor root from C5 to T1, it did not exclude 
possible damage to the sensory root, which might be expected 
given the veteran's predominantly sensory complaints.

As the examiner assessed the presence of significant 
neuropathic pain residual with decreased use of the left 
upper extremity evidenced by strength asymmetry, the Board 
concludes that the veteran's predominantly sensory complaints 
more nearly approximate mild incomplete paralysis of all 
radicular groups, which supports assignment of a 20 percent 
rating for the minor extremity.  As the objective physical 
findings on examination were quite subtle, and as EMG test 
results did not show any acute or chronic dennervation 
changes or evidence of neuropathy, the Board concludes that 
the evidence as a whole does not support the assignment of a 
higher rating for a greater level of incomplete paralysis.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


The veteran was provided with a section 5103(a) notice letter 
in September 2003, soon after he filed his claim for service 
connection in August 2003.  The Board notes that VAOPGCPREC 
8-2003 held that, if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  In this case, the 
veteran expressed disagreement with the initial disability 
evaluation assigned in a notice of disagreement; this case 
presents a situation within the parameters of VAOPGCPREC 8-
2003.  The Board also notes that this situation, in which the 
veteran raised the question of assignment of a higher initial 
rating in his notice of disagreement, would necessarily 
preclude VA from giving section 5103(a) notice on the 
question of the evaluation before the initial adverse 
decision, as required by the Court in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

After the veteran's February 2003 notice of disagreement, the 
RO sent him another section 5103(a) notice letter 
specifically addressing the question of a higher disability 
evaluation.  This letter covered what evidence was needed, 
what evidence VA would obtain, and what evidence the 
appellant should provide.  This letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to the claim for a higher rating.  Nonetheless, 
the veteran responded that he had no private medical records 
and that he had only used the VA in Jackson for treatment.  
There is nothing in the record to suggest that the veteran 
has additional pertinent evidence in his possession; 
therefore, the Board concludes that any deficiency concerning 
the fourth element of section 5103(a) notice would be 
harmless error that does not prejudice the veteran.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
case, the veteran was provided a VA examination, and records 
of his VA treatment have been obtained.  The veteran also 
testified before the Board in July 2005.  Although he 
testified that he had received some additional VA treatment 
for the disability at issue in 2004, his testimony does not 
indicate that his disability was materially different from 
that noted in the treatment records and VA examination report 
that are a part of the record before the Board on appeal.  
The Board, therefore, concludes that any defect in the duty 
to assist the claimant in substantiating his claim would be 
no more than harmless error that is not prejudicial to the 
veteran. 


ORDER

An initial disability evaluation of 20 percent, and no 
higher, for residuals of whiplash injury of the cervical 
spine with radiculopathy to the left upper extremity is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


